AO 93C._ (08/18) Warrant by Telephone or Other Reliable Electronic Means a Original C1 Duplicate Or iginal

UNITED STATES DISTRICT COURT

for the
MIDDLE DISTRICT OF NC
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 1:20MJ151-1
)
SAMSUNG S9 WIRELESS TELEPHONE )
ASSOCIATED WITH NUMBER (206) 293-0658 )

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Middle District of North Carolina
(identify the person or describe the property ta be searched and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before June 17, 2020 (not to exceed 14 days)
[J in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to HON. JOE L. WEBSTER
. (United States Magistrate Judge)

 

©) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for days (not to exceed 30) ©) until, the facts justifying, the later specific date of

Si elati=

 

Date and time issued: 6/3/2020 12:24pm é

 

 

\ Judge's signature

City and state: DURHAM, NC HON. JOE L. WEBSTER, U.S. MAGISTRATE JUDGE

 

 

Printed name and title

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 1 of 39
 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

4:20MJ151-1

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name(s) of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 2 of 39
AO 106A. (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

SAMSUNG S9 WIRELESS TELEPHONE
ASSOCIATED WITH NUMBER (206) 293-0658

Case No. 1:20MJ151-1

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 

See Attachment A
located in the Middle District of North Carolina , there is now concealed (identify the
person or describe the property to be seized).

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
() a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 942(b) Receipt or transport of a firearm or ammunition in interstate commerce with the
intent to commit a felony
18 U.S.C. § 922(a)(6) Knowingly providing false information in the acquisition of a firearm

The application is based on these facts:
See Affidavit

# Continued on the attached sheet.
1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Js RONALD L. GODFREY

Applicant’s signature

RONALD L. GODFREY, SPECIAL AGENT, FBI

Printed name and title

On this.day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under

oath, and attested to the contents of this Application for a search warrant in accordance with the requirements of
Fed. R. Crim. P. 4.1. bt

Date: 06/03/2020 12:54pm

 

 

y Judge's signature
City and state: DURHAM, N.C. HON. JOE L. WEBSTER, U.S. MAGISTRATE JUDGE

 

 

Printed name and title

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 3 of 39
IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

IN THE MATTER OF THE SEARCH >

OF SAMSUNG S89 WIRELESS

TELEPHONE, ASSOCIATED WITH

NUMBER (206) 293-0658, Case No. 1:20MJ151-1
CURRENTLY LOCATED AT

KANNAPOLIS POLICE

DEPARTMENT

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND
SEIZE

I, Ronald L. Godfrey, being first duly sworn, hereby depose and state

as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant authorizing the
examination of property—an electronic device—which is currently in law
enforcement possession, and the extraction from that property of

electronically stored information described in Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation
(FBI), and have been since January 2005. I have been assigned to the Joint

Terrorism Task Force (JTTF) in the Charlotte Division of the FBI, since 2011.

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 4 of 39
I am primarily responsible for conducting counterterrorism investigations.

My previous assignments in the FBI include investigations pertaining to _
counterintelligence and computer crimes. I also served as an agent-advisor
during the development of the FBI’s computerized case management system,
and I participated in the development of training materials for that system. I
have received training in conducting criminal and intelligence investigations,
searches and seizures, and effecting arrests. Additionally, I have completed
multiple training courses pertaining to the evidentiary relevance of wireless
telephones in investigations, and I have participated in numerous

investigations that involved evidence derived from wireless telephones.

3. I have personally participated in the investigation of the offenses
discussed below. The facts and information contained in this affidavit are
based upon my personal knowledge, information obtained from federal and
state law enforcement officers, and information obtained from interviews and
analysis of reports. This affidavit is intended to show merely that there is
sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 5 of 39

 
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

 

A, The property to be searched is a Samsung S9 wireless telephone
contained inside an Otter Box protective case, black in color, associated with
telephone number (206) 293-0658, serviced by Sprint, and belonging to
Alexander TREISMAN, born December 19, 2000 (the “Device”). The Device is
currently located at the Kannapolis Police Department (KPD), 401 Laureate

Way, Kannapolis, North Carolina.

5. The applied-for warrant would authorize the forensic
examination of the Device for the purpose of identifying electronically stored

data particularly described in Attachment B.

6. The applied-for warrant would authorize the search for any

responsive evidence since January 1, 2018.1

7. I know that the Device has been stored in a manner in which its
contents are, to the extent material to this investigation, in substantially the
same state as they were when the Device first came into the possession of the

KPD.

 

| JTTF Investigators determined TREISMAN purchased a firearm using a
counterfeit Florida Driver License in or around June 2018. The significance is
explained in greater detail below. I am requesting a date range of January 1,
2018, to the present to capture any evidence related to that initial purchase.

3

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 6 of 39
PROBABLE CAUSE

8. Based on my training and experience and the facts as set forth in
this affidavit, there is probable cause to believe TREISMAN received a
firearm with the intent to commit an offense, in violation of Title 18, U.S.C.
Section 924(b), and knowingly provided false information in connection with
the acquisition of a firearm, in violation of Title 18, United States Code,
Section 922(a)(6) (the “Target Offenses”). Specifically, TREISMAN used a
false name to purchase a Kel-Tec firearm and received and transported
firearms and ammunition in interstate commerce with the intent to commit

an offense, punishable by imprisonment for a term exceeding one year.”

9. TREISMAN had control, use of, and/or access to the Device that
is the subject of this warrant. Based upon my training and experience, those

who possess firearms unlawfully or for an unlawful purpose, often display

 

2 There is probable cause to believe TREISMAN intends to carry out a mass
shooting, punishable under numerous North Carolina criminal statutes,
including but not limited to the following: felonious assault with deadly
weapon with intent to kill or inflicting serious bodily injury, a Class C felony,
in violation of North Carolina General Statute (NCGS) section 14-32; assault
inflicting serious bodily injury, a Class F felony, in violation of NCGS section
14-32.4: murder in the second degree, a Class B1 felony, in violation of NCGS
section 14-17(b); and murder in the first degree, a Class A felony, in violation
of NCGS section 14-17(a). The act contemplated by TREISMAN is similarly
punishable in any state by imprisonment for a term exceeding one year.

4

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 7 of 39

 

 
those firearms on social media platforms, instant messaging or other
applications, and or make statements about the firearms by utilizing their
wireless telephones. Photographs and videos of firearms, as well as the
possible photographs of where the firearms were purchased are typically
stored in the wireless telephones. Those who engage in the unlawful
possession and sale of firearms utilize wireless telephones to facilitate the
purchase, sale, or trade of the firearms. There is probable cause to believe the

Device contains evidence, as detailed in Attachment B, of the Target Offense.
KANNAPOLIS POLICE DEPARTMENT INVESTIGATION

10. On May 28, 2020 at approximately 11:00 a.m., KPD officers
responded to a report of an abandoned vehicle in the parking lot of the Fifth
Third Bank, 606 South Main Street, Kannapolis, North Carolina. Bank
employees first noticed the vehicle in the parking lot around closing time on

May 27, 2020. No one was around the van at the time.

11. The KPD officers identified the abandoned vehicle as a white
Ford E350 van, bearing expired California license plate 8E43177. The
officers ran the license plate and obtained an associated Vehicle
Identification Number (VIN) but were unable to locate identifying

information about the registered owner. Further, the officers were unable to

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 8 of 39

 
confirm the VIN associated with the license plate matched the VIN on the

van because a parking pass covered the VIN plate.

12. The KPD officers looked through the van windows to determine
whether anyone was inside the van and observed an AR-15 style rifle behind
the driver’s seat; a box for a Taurus .880 handgun laying in the passenger
floorboard; a canister of Tannerite®; and a box of 5.56 caliber ammunition.
Officers then checked the van doors and found the back-right side door was
unlocked. Officers opened the van door to determine whether anyone was
inside needing help. Officers did not find anyone but observed several gun

cases in the back of the van.

18. The bank branch manager signed a Property Owner Tow
Request, asking KPD to tow the van. The KPD officers initiated an inventory
search of the vehicle pursuant to KPD policy. The officers found several

firearms; books about survival, bomb making, improvised weapons, and

 

3 Tannerite is a binary explosive often used by target shooters. Tannerite is
popular because it produces a loud bang and smoke when hit by a bullet.
Tannerite is legal to own and transport in its unmixed form.

6

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 9 of 39
Islam; and a large amount of cash banded and sealed in bank bags, estimated

to be hundreds of thousands of dollars‘.

14. The KPD officers terminated the inventory search; towed the van
to the KPD secure storage facility; and obtained a state search warrant for
the vehicle. Pursuant to the state search warrant, the officers discovered the

following firearms in the van:

a. Sig Sauer (Sig Sauer Inc, Exeter, NH USA) AR rifle, unknown

caliber, unknown model, Serial Number (SN) 20J041880;
b. Intratec 9mm Luger, model TEC-DC9, SN D125073;

c. Lower AR receiver — Anderson Manufacturing, model AM-15,

multi-caliber, SN 16195421;
d. Kel-Tec Sub-2000, SN FTC48;

e. Arifle marked ArchAngel (possibly a Ruger 10/22 rifle) .22

caliber, SN 259-20969; and

 

4 TREISMAN later told JTTF Investigators the cash was his inheritance from
his father. FBI agents confirmed through TREISMAN’s mother that he
received a sizable inheritance. FBI agents spoke with employees of a bank in
Long Beach, California and confirmed TREISMAN withdrew the money in
cash on or about January 10, 2020.

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 10 of 39
f, Russian Mosin Nagant M91/30, bolt action rifle, 7.62 x 54R (PW

Arms Redmond, Washington), Russian SN RMN042789 (6622 on

bolt and trigger well).

15. After the van was towed and KPD officers left, a bank employee
again contacted KPD. The employee reported that a white male (later
identified as TREISMAN) arrived at the Fifth Third Bank driving a green
Honda Accord, pulled into teller drive-through lane #2, and asked about his

white van being towed.

16. KPD officers responded to the bank and encountered TREISMAN
waiting in the green Honda in the drive-through teller lane. The officers
conducted a felony traffic stop and ordered TREISMAN out of the Honda.
While detained, TREISMAN was asked by officers whether he had anything
that would harm them. Later, TREISMAN made a spontaneous utterance in
which he advised that there was a gun in the Honda. A Cabarrus County
Deputy K-9 handler assessed the Honda with her explosive-trained K-9 and
observed the K-9 exhibiting a strong change in behavior when being walked

around the front of the car.

17. The Cabarrus County bomb squad arrived and examined the

Honda to determine whether explosive materials were present. Bomb tech

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 11 of 39
officers used a robot to open the vehicle’s door and examine the interior, and
observed a handgun in the front of the vehicle, near the stereo system. A
bomb tech officer donned a bomb suit and continued examining the vehicle.
The bomb tech officer located a second handgun in a clothes hamper. The

bomb tech officers did not locate any explosive material in the Honda.

18. KPD officers obtained a state search warrant for the Honda and
seized the firearms. KPD officers identified the first firearm, found near the
stereo system, as a Taurus Spectrum .380 caliber, SN 1F039977. KPD officers
identified the second firearm, found inside the clothes hamper, as an Intratec
9mm Luger Model AB-10, SN A050018.° They also located TREISMAN’s
wallet in the cupholder between the seats. In addition to other items, the

wallet contained the following, each with a photograph of TREISMAN:

a. State of Washington Identification Card for Alexander Hillel

TREISMAN, with date of birth December 19, 2000;

 

st is well known that Dylan Klebold and Eric Harris carried out the
shootings at Columbine High School using an Intratec TEC-9, among other
weapons. While the TEC-9 is not illegal to own, the firearm is not designed
for everyday practical use, such as concealed carry, accurate target shooting,
or hunting. JTTF Investigators have not determined TREISMAN purchased
his TEC-9s because of their use in the Columbine shootings; however, we
note that TREISMAN owns not one, but two of the notorious firearms used in
one of the most famous school shootings.

9

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 12 of 39
b. State of California Driver License, for Alexander Hillel

TREISMAN, with date of birth December 19, 2000; and

c. State of Florida Driver License, for Alexander S. Theiss, with

date of birth March 29, 1995.®

19. KPD officers arrested TREISMAN for carrying concealed
weapons. During a search incident to the arrest, KPD officers seized from

TREISMAN the Device, which had been in his right front pants pocket.

20. KPD notified FBI agents and Task Force Officers with the FBI
Charlotte JTTF (hereafter “JTTF Investigators”) of their investigation and

the arrest of TREISMAN.
INITIAL INTERVIEW

21. JTTF Investigators viewed via closed circuit television an
interview of TREISMAN conducted by KPD officers at KPD headquarters.
The officers issued Miranda warnings and TREISMAN waived his rights and

agreed to speak. During that interview, TREISMAN provided his telephone

 

‘The Florida Driver License displayed a star in the upper right-hand corner
purporting to be Real ID compliant. JTTF Investigators contacted the Florida
Department of Law Enforcement and learned the Driver License is
counterfeit.

10

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 13 of 39
number as (206) 293-0658 [defined previously as the Device to be searched].
KPD officers asked TREISMAN about hand drawings of swastikas, a plane
crashing into a building, and destroyed buildings, and the books found in his
van. TREISMAN conveyed to the interviewing officers that he had an
interest in terrorist incidents and mass shootings, and that he watched
YouTube videos and read Wikipedia articles about such incidents. KPD
officers also asked TREISMAN about his friends and family. TREISMAN
conveyed that many of his friends had recently stopped interacting with him
because of remarks and jokes he made in reference to incidents such as mass
shootings and the 9/11 terrorist attacks. TREISMAN denied having an

intent to harm anyone.

JTTF INTERVIEW OF ALEXANDER TREISMAN

 

22. The next day, JTTF Investigators interviewed TREISMAN at the
Cabarrus County Jail. Prior to any questioning, the JTTF Investigators
presented and reviewed an Advice of Rights form with TREISMAN.
TREISMAN agreed to speak to the JTTF Investigators and signed the form,
waiving his rights. The JTTF Investigators then explained that lying to
federal agents is a crime and showed TREISMAN a copy of Title 18, United
States Code, Section 1001. TREISMAN initialed the copy of the statute

indicating he understood. The JTTF Investigators then stated they were not
ll

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 14 of 39

 
questioning TREISMAN regarding any of the state charges but were

concerned only with possible terrorism. TREISMAN indicated he understood.

23. The JTTF Investigators asked for consent to search TREISMAN’s
wireless telephone and computers. TREISMAN refused, saying he wanted to

protect his privacy.

24. The JTTF Investigators asked TREISMAN about international
travel. TREISMAN initially denied traveling internationally but later said he

traveled to Canada on vacation with his mother.’

25. TREISMAN admitted he had an interest in terrorism and reads
Wikipedia articles on the subject. He has lost friends because of his joking

about incidents such as 9/11.

26. TREISMAN plays video games, including first-person shooter
games. TREISMAN denied ever threatening to harm anyone in “the real

world.”

 

7A lease agreement in TREISMAN’s van indicated he leased an apartment, in
or around 2017, in Montreal under the alias Theiss, as found on the
counterfeit Florida Driver License. JTTF Investigators have not determined
whether TREISMAN used the counterfeit Florida Driver License to lease the

apartment.

12

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 15 of 39
27. TREISMAN traveled across the country starting in Seattle,
Washington. He traveled to Long Beach, California and stayed there for a
period of weeks to obtain a driver’s license. He said it was easier to obtain a
driver license in California than in Washington. TREISMAN stopped in
Kansas and purchased two firearms. He stopped in St. Louis, Missouri, and
visited someone nicknamed “Gunter.” TREISMAN did not know Gunter’s
true name, and could not recall Gunter’s exact telephone number but
provided several digits. He traveled to New Hampshire and purchased a
firearm. He stopped in New York City, New York, and visited the 9/11
Memorial. He traveled to West Virginia and purchased another firearm. He
then traveled through Virginia into North Carolina. TREISMAN stopped in
Fayetteville, North Carolina, and met up with Gunter.8 TREISMAN and
Gunter went to Range 56, an unguarded and unmonitored range, and shot

TREISMAN’s weapons.

 

’ TREISMAN was evasive on the topic of his time in Fayetteville, North
Carolina. He initially said he was there alone. TREISMAN admitted later in
the interview that TREISMAN flew out Gunter to North Carolina and went
shooting with Gunter in Fayetteville.

13

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 16 of 39

 
28. TREISMAN confirmed using the online alias “flippymapper” on

YouTube.?

29. JTTF Investigators showed TREISMAN a comment posted to
Reddit, in or around the end of February 2020, by user “AlextheBodacious”

stating the following:

How do I dox in sub rosa?

I keep dying and being called pedo and want to kill people in real life
about it. How can I find the addresses of those I hate and execute them

for their crimes? !°

TREISMAN initially stated he could not recall using the online alias

AlextheBodacious or posting the statement.!! Later in the interview, JTTF

 

9» JTTF Investigators conducted open-source searches and located several
online accounts believe to be used by TREISMAN, prior to conducting the
interview. Several videos on YouTube showed TREISMAN playing a video
game called Sub Rosa, a multiplayer first-person shooter game.

10 Based on my training and experience, I know that to “dox” someone is an
Internet-based practice where users search for and publish private
information about an individual or organization with malicious intent. This
information can include true name, telephone number, and physical address.

11 JTTF Investigators located a U.S. passport application for TREISMAN
where he listed the email address alexthebodacious@gmail.com. JTTF

Investigators conducted an open-source query on that email address prefix
14

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 17 of 39

 
Investigators again, directly asked TREISMAN if AlextheBodacious was his
Reddit user name. TREISMAN sat back and began to affirmatively nod, but
then stated he could not recall. Later, JTTF Investigators asked TREISMAN
what his intent was in making the statement on Reddit. Despite claiming
repeatedly that he [TREISMAN] could not recall using the online alias or

posting the statement, TREISMAN replied, “Shock factor.”

30. TREISMAN prepared a written statement denying an intent to

harm anyone and claiming all online threats were part of a persona.
31. JTTF Investigators then turned the interview to the firearms.

32. JTTF Investigators questioned TREISMAN about the Sig Sauer
AR rifle (SN 203041880). TREISMAN stated he purchased this firearm in
New Hampshire through a seller he met on Armslist.com!”. TREISMAN

stated he could not recall if he accessed the website via a cell phone or

 

 

and identified a Reddit account with that online alias. JTTF Investigators
have not yet confirmed the email address is associated with the Reddit
account. However, TREISMAN uses the same alias, alexthebodacious, on the
Steam gaming platform according to his friend, Shawn Adams.

2 Armslist.com is a classified advertisements website, accessible through a
web browser, for firearms and firearms accessories. Options on the website
allow buyers to search for sellers willing to ship or to sell in person. Not all
sellers who use the site are required to have an FFL, and identifying the end
possessor in those purchases is very difficult.

15

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 18 of 39
computer. TREISMAN stated he was pretty sure the seller was a resident of
New Hampshire. TREISMAN stated he met the seller in a parking lot to
purchase the rifle for $800, and it was a 5.56 caliber rifle. TREISMAN stated
he could not remember the seller’s name. TREISMAN stated he was living in
a hotel in New Hampshire during the purchase of this firearm. TREISMAN
stated he bought this firearm in the past couple of weeks between California
and now, which he believed occurred between March 2020, and the present
time. TREISMAN stated he also had another upper’ that he bought as a kit

in Seattle.

33. JTTF Investigators questioned TREISMAN about the Intratec 9
(Model AB-10, SN A050018). TREISMAN stated he bought it in Kansas off
Armslist. TREISMAN stated he purchased this firearm loaded, with a round
in the chamber, and that he bought it approximately last year or so.

TREISMAN did not remember the guy’s name he bought it from.

 

3 Per Title 27, Code of Federal Regulations, section 478.11, a firearm frame or
receiver is “[t]hat part of a firearm which provides housing for the hammer,
bolt or breechblock, and firing mechanism, and which is usually threaded at
its forward portion to receive the barrel.” Some firearms are constructed with
receiver assemblies, which are split into an upper assembly and a lower
assembly, each housing different components. JTTF Investigators determined
TREISMAN possessed two upper assemblies, or “receivers,” and two lower
assemblies, or “receivers,” in his van.

16

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 19 of 39

 

 
34, JTTF Investigators questioned TREISMAN about the Kel-Tec
Sub-2000 (SN FTC43). TREISMAN originally stated he bought this firearm
in Kansas, and then corrected himself that he purchased this firearm from a
home-based Federal Firearms Licensee (FFL) in Seattle, Washington.
TREISMAN told agents he bought some other guns in Kansas, but not this
one. TREISMAN told agents he bought this firearm off Armslist, but through
an FFL. TREISMAN stated, “I did a background check and everything and
came back clear, so.” JTTF Investigators asked TREISMAN what
identification he used to purchase the firearm. TREISMAN responded, “I
don’t recall.” JTTF Investigators asked TREISMAN if he used the Florida
Driver License. TREISMAN responded, “No, not that I recall.” JTTF
Investigators told TREISMAN that the FFL had a copy of TREISMAN’s
counterfeit Florida Driver License and asked TREISMAN why he had a
different story than the FFL. TREISMAN told agents that he wasn’t saying
that, he was just saying that he could not recall. JTTF Investigators had
obtained, prior to their interview of TREISMAN, a photocopy of the ATF
Form 4473 related to the purchase of the Kel-Tec Sub 2000 from an FFL in
Snoqualmie, Washington. The ATF Form 4473 lists the purchaser as

“Alexander NMN Theiss” with the date of birth of March 29, 1995. The name

17

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 20 of 39

 
Alexander Theiss, with the date of birth March 29, 1995, is consistent with

the false identification found in TREISMAN’s wallet on May 28, 2020.

35. JTTF Investigators questioned TREISMAN about the Taurus
Spectrum pistol (SN 1F039977). TREISMAN stated he bought this firearm
within the past couple of weeks in West Virginia from a seller he met on
Armslist. TREISMAN stated he thought it was brand new because the seller
sold it to him in the box with the manual for $200. TREISMAN told agents he

could not remember the seller’s name or handle from Armslist.

 

ADDITIONAL ONLINE INVESTIGATION

36. JTTF Investigators conducted online searches for the online
aliases used by TREISMAN, and located a comment posted “1 year ago” to

Reddit by user AlextheBodacious, believed to be TREISMAN:

Toolhead, more like narcissistic bitch who cant take an insult and

would die in the gaids of 25
First post in 6 months

But leme tell you FUCK toolhead!!! I hate him!!

18

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 21 of 39

 
He dishes it out but he cant take it, I call him a mouse furry and a
wagie cuck virgin and he bans me from his minecraft server! Im shook!

I want to do a school shooting! What do I do, /b/?

[emphasis added]
FBLINTERVIEW OF SHAWN ADAMS

37. JTTF Investigators conducted commercial database searches on
TREISMAN’s last known address in Seattle, Washington, and identified
Shawn Adams, a resident of St. Louis, Missouri, as a possible associate. The
name “Shawn Adams” appears on a Green Dot prepaid Visa card that was
located in TREISMAN’s wallet. Adams’ telephone number substantially

matched the telephone number for Gunter provided by TREISMAN.

38. Investigators from the St. Louis Division of the FBI interviewed
Adams on May 30, 2020. Adams described TREISMAN as an outcast that
seemed to be driving around the country. Adams remained in contact with
TREISMAN even though he felt “put off’ by TREISMAN ’s far right racist
comments and an apparent interest in mass shootings. TREISMAN made
many comments about “hating niggers” and talked of killing African
Americans. TREISMAN spoke about mass shootings in a positive way and

seemed interested in past known school shooters such as those at Columbine.

19

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 22 of 39

 
39. During the interview, Adams accessed his personal cellular
telephone and provided contact information, tag names, and other
information associated with TREISMAN. Adams communicated with
TREISMAN with the following contact numbers and vanity names: phone
contact “Alex the Exterminator” at (206) 293-0658; and “Alex the Bodacious”

on the Steam gaming website.'4

40. Adams told the agents that he first met TREISMAN in person on
March 31, 2020, when TREISMAN paid for him [Adams] to fly to Los
Angeles, California. They spent a few days driving around California and just
hanging out. TREISMAN was strange and made comments about shooting
homeless people. At one point, TREISMAN referred to shooting the homeless
as “taking out the trash.” Adams noted that TREISMAN was extremely

interested in mass shootings.

41. While in Hollywood, California, Adams and TREISMAN were
hiking up a trail to the Hollywood sign that overlooks the city. TREISMAN

said, “Forty percent of murders go unsolved.” Adams became more

 

4Telephone number (206) 293-0658 is the phone number of the Device to be
searched. The Steam gaming user name of “Alex the Bodacious” is the same
user name referenced above in association with the Reddit account of
“AlextheBodacious.”

20

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 23 of 39

 
uncomfortable and “put off’ by TREISMAN. Adams did not see any guns with
TREISMAN while on this trip. TREISMAN told Adams that he [TREISMAN]
would have definitely done a school shooting in Seattle if he [TREISMAN]
would not have left the city. TREISMAN did not give specifics of a plan to

carry out the threat.

42. In April 2020, Adams and TREISMAN went to an open-air gun
range somewhere near Fayetteville, North Carolina. Adams recalled seeing
three guns in TREISMAN’s possession. They fired the three guns while at the
range. Adams described the guns as follows: an AR-style rifle .223; an AR-
style rifle with collapsible stock; and a 9mm handgun with Ruger magazines.
While TREISMAN was firing his weapons, he would call out the names of
well-known mass shooters, such as the Columbine shooters, as he pulled the
trigger. Adams tried to distance himself from TREISMAN after this trip.

TREISMAN was too “right wing” and racist.

43. Adams showed the interviewing agents his recent cellular text
messages with TREISMAN. Adams described one recent text message that

he [Adams] received from TREISMAN’s phone (206) 2.93-0658,45 on May 25,

 

's Telephone number (206) 293-0658 is defined above as the Device to be
searched.

21

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 24 of 39
9020. TREISMAN’s message said, “epic school shooting”. Adams described
this as a typical message that TREISMAN would send talking about school

shootings in a positive way.

44. Atthe end of the interview, Adams consented to a search of his

telephone and signed a Consent to Search form.
SEARCH OF SHAWN ADAMS’ TELEPHONE

45. Pursuant to Adams’ consent, the FBI conducted an initial
analysis of Adams’ cellular telephone. On May 25, 2020, TREISMAN sent
Adams a text message, “dude epic school shooting” and “wish I coulda been
there to see it.” TREISMAN then sent Adams a link to a news article about a
number of shootings that occurred in St. Louis over the Memorial Day
weekend in 2020, in which 19 people were shot and 4 killed. Adams

responded to TREISMAN, “Welp that’s fucked I expected nothing less

especially during this shit.”
TECHNICAL TERMS

46. Based on my training and experience, I use the following

technical terms to convey the following meanings:

22

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 25 of 39

 

 

 
a. Wireless telephone: A wireless telephone (or mobile telephone, or

cellular telephone) is a handheld wireless device used for voice
and data communication through radio signals. These telephones
send signals through networks of transmitter/receivers, enabling
communication with other wireless telephones or traditional
“land line” telephones. A wireless telephone usually contains a
“call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing and playing
back audio files; storing dates, appointments, and other
information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones
may also include global positioning system (“GPS”) technology for

determining the location of the device.

. Digital camera: A digital camera is a camera that records

pictures as digital picture files, rather than by using

23

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 26 of 39

 
photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images
can usually be retrieved by connecting the camera to a computer
or by connecting the removable storage medium to a separate
reader. Removable storage media include various types of flash
memory cards or miniature hard drives. Most digital cameras
also include a screen for viewing the stored images. This storage
media can contain any digital data, including data unrelated to

photographs or videos.

. Portable media player: A portable media player (or “MP3 Player”
or iPod) is a handheld digital storage device designed primarily to
store and play audio, video, or photographic files. However, a
portable media player can also store other digital data. Some
portable media players can use removable storage media.
Removable storage media include various types of flash memory
cards or miniature hard drives. This removable storage media
can also store any digital data. Depending on the model, a
portable media player may have the ability to store very large
amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

24

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 27 of 39

 
d. GPS: A GPS navigation device uses the Global Positioning

System to display its current location. It often contains records
the locations where it has been. Some GPS navigation devices
can give a user driving or walking directions to another location.
These devices can contain records of the addresses or locations
involved in such navigation. The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
orbiting the Earth. Each satellite contains an extremely accurate
clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time, combined with
a special sequence of numbers. These signals are sent by radio,
using specifications that are publicly available. A GPS antenna
on Earth can receive those signals. When a GPS antenna
receives signals from at least four satellites, a computer
connected to that antenna can mathematically calculate the
antenna’s latitude, longitude, and sometimes altitude with a high

level of precision.

. PDA: A personal digital assistant, or PDA, is a handheld
electronic device used for storing data (such as names, addresses,

appointments or notes) and utilizing computer programs. Some

25

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 28 of 39

 
PDAs also function as wireless communication devices and are
used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media
for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash
memory cards or miniature hard drives. This removable storage |
media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal
computers. For example, PDA users can work with word-
processing documents, spreadsheets, and presentations. PDAs
may also include global positioning system (“GPS”) technology for

determining the location of the device.

- Tablet: A tablet is a mobile computer, typically larger than a
phone yet smaller than a notebook, that is primarily operated by
touching the screen. Tablets function as wireless communication
devices and can be used to access the Internet through cellular
networks, 802.11 “wi-fi” networks, or otherwise. Tablets typically
contain programs called apps, which, like programs on a personal
computer, perform different functions and save data associated

with those functions. Apps can, for example, permit accessing

26

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 29 of 39

 

 

 
 

the Web, sending and receiving e-mail, and participating in

Internet social networks.

g. Pager: A pager is a handheld wireless electronic device used to
contact an individual through an alert, or a numeric or text
message sent over a telecommunications network. Some pagers

enable the user to send, as well as receive, text messages.

h. IP Address: An Internet Protocol address (or simply “IP address”)
is a unique numeric address used by computers on the Internet.
An IP address is a series of four numbers, each in the range 0-
255, separated by periods (e.g., 121.56.97.178). Every computer
attached to the Internet computer must be assigned an IP
address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its
destination. Most Internet service providers control a range of IP
addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, |

frequently changed—IP addresses.

i. Internet: The Internet is a global network of computers and other

electronic devices that communicate with each other. Due to the

27

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 30 of 39
- structure of the Internet, connections between devices on the
Internet often cross state and international borders, even when

the devices communicating with each other are in the same state.

47. Based on my training, experience, and research, I know that the |
Device has capabilities that allow it to serve as a wireless telephone, Internet
access device, digital camera, portable media player, GPS navigation device,
and PDA. In my training and experience, examining data stored on devices
of this type can uncover, among other things, evidence of a crime and

evidence that reveals or suggests who possessed or used the device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

48. Based on my knowledge, training, and experience, I know that
electronic devices can store information for long periods of time. Similarly,
things that have been viewed via the Internet are typically stored for some
period of time on the device. This information can sometimes be recovered

with forensics tools.

49. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored
information that might serve as direct evidence of the crimes described on the

warrant, but also forensic evidence that establishes how the Device was used,

28

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 31 of 39

 
the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that

has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing

a search warrant ata residence.

c. A person with appropriate familiarity with how an electronic
device works may, after examining this forensic evidence in its
proper context, be able to draw conclusions about how electronic
devices were used, the purpose of their use, who used them, and

when.

d. The process of identifying the exact electronically stored
information on a storage medium that is necessary to draw an
accurate conclusion is a dynamic process. Electronic evidence is

not always data that can be merely reviewed by a review team

29

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 32 of 39

 
and passed along to investigators. Whether data stored on a
computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary
to understand other evidence also falls within the scope of the

warrant.

e. Further, in finding evidence of how a device was used, the
purpose of its use, who used it, and when, sometimes it is
necessary to establish that a particular thing is not present on a

storage medium.

50. Nature of examination. Based on the foregoing, and consistent
with Rule 41(e)(2)(B), the warrant I am applying for would permit the
examination of the device consistent with the warrant. The examination may
require authorities to employ techniques, including but not limited to
computer-assisted scans of the entire medium, that might expose many parts
of the device to human inspection in order to determine whether it is evidence

described by the warrant.

51. Manner of execution. Because this warrant seeks only permission

to examine a device already in law enforcement’s possession, the execution of

30

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 33 of 39

 

 
this warrant does not involve the physical intrusion onto a premises.
Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.
CONCLUSION

52. Based on my training and experience, there is probable cause to
believe TREISMAN received and transported firearms and ammunition in
interstate commerce with the intent to commit an offense, punishable by
imprisonment for a term exceeding one year, in violation of Title 18, United
States Code, Section 924(b), and knowingly provided false information in
connection with the acquisition of a firearm, in violation of Title18, United
States Code, Section 922(a)(6). Specifically, TREISMAN used a false name in
the acquisition of a Kel-Tec firearm. In addition, he liquidated his
inheritance, traveled across the country purchasing firearms using cash, with
fraudulent identification, with the intent to commit a mass shooting, an
offense punishable under numerous statutes as a felony. TREISMAN has
repeatedly expressed adoration for mass shooters and a desire to commit a

mass shooting himself.

31

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 34 of 39
53. Isubmit that this affidavit supports probable cause for a search
warrant authorizing the examination of the Device described in Attachment

A to seek the items described in Attachment B.

Respectfully submitted,

/S/ Ronald L. Godfrey

Ronald L. Godfrey

Special Agent

Federal Bureau of Investigation

In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the
contents of this Affidavit, which was submitted to me by reliable electronic
means, on this 3rd day of June, 2020, at 12:54 p.m.

Qn Melt

JOE LYWEBSTER |
UNITED STATES MAGISTRATE JUDGE
MIDDLE DISTRICT OF NORTH CAROLINA

32

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 35 of 39
ATTACHMENT A

The property to be searched is a Samsung S9 wireless telephone
contained inside an Otter Box protective case, black in color, associated with
telephone number (206) 293-0658, serviced by Sprint, and belonging to
Alexander TREISMAN, born December 19, 2000 (the “Device”). The Device is
currently located at the Kannapolis Police Department (KPD), 401 Laureate
Way, Kannapolis, North Carolina.

This warrant authorizes the forensic examination of the Device for the

purpose of identifying the electronically stored information described in

Attachment B.

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 36 of 39
ATTACHMENT B

1. All records on the Device described in Attachment A that relate
to violations of Title 18, U.S.C. Section 924(b), that is receiving and
transporting firearms and ammunition in interstate commerce with the
intent to commit an offense, punishable by imprisonment for a term
exceeding one year, and Title18, US.C. Section 922(a)(6), knowingly using a
false identification in the acquisition of a firearm, and involve Alexander

TREISMAN since January 1, 2018, including:

a. information recording TREISMAN’s schedule or travel from

January 1, 2018 to the present;
b. records related to firearm and ammunition purchases and sales;

c. records related to the acquisition of any firearms, ammunition,
explosives, tactical gear, or any other weapon or equipment to

conduct assaults, mass shootings, murders, or terrorist attacks,

d. communications, web searches, and any other records relating to
assaults, mass shootings, murders, and terrorist attacks, or the

planning thereof;

e. records regarding any use of or obtaining fraudulent

identification;

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 37 of 39

 
f. records related to firearms- or tactical-training;

g. records related to social media and gaming platform usage,

including user names and buddy lists;

h. bank records, checks, credit card bills, account information, and

other financial records;
i. records of Internet Protocol addresses used;

j. records of Internet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet

search engine, and records of user-typed web addresses.

2. Evidence of user attribution showing who used or owned the
Device at the time the things described in this warrant were created, edited,
or deleted, such as logs, phonebooks, saved usernames and passwords,

documents, and browsing history;

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they

may have been created or stored, including any form of computer or electronic

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 38 of 39

 

 
storage (such as flash memory or other media that can store data) and any

photographic form.

This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in
order to locate evidence, fruits, and instrumentalities described in this
warrant. The review of this electronic data may be conducted by any
government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the
government, attorney support staff, and technical experts. Pursuant to this
warrant, the FBI may deliver a complete copy of the seized or copied
electronic data to the custody and control of attorneys for the government and

their support staff for their independent review.

Case 1:20-cr-00208-UA Document 42-1 Filed 02/03/21 Page 39 of 39
